DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 and 21-28, in the reply filed on 10/20/2022 is acknowledged.  The traversal is on the ground(s) that the claims sufficiently correspond to the allowable/patentable claims in PCT/US2021/072646 and that no lack of unity was raised therein.  
This is not found persuasive because the examiner has determined the inventions are independent and distinct for reasons set forth in the Requirement for Restriction/Election.  The instant application is a regular US case and is not a 371 case. As such the requirements of restriction and lack of unity differ. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Species elections
If applicant elects Group I, claims 1-19, 21-28, the following species elections are required: 
A. Structurally distinct induced pluripotent stem cells comprising a first and second exogenous polynucleotide (claim 1) or a first, second and third polynucleotides (claim 2).  Applicant is required to elect either claim 1 or claim 2 for examination. If applicant elect claim 1, claims 2, 25, 26, directed to a third exogenous polynucleotide will be withdrawn from consideration.

 Applicant elected claim 2, having first second and third polynucleotides.
B. Structurally distinct genes having a deletion or reduced expression: B2M, TAP 1, TAP 2, Tapasin, RFXANK, CIITA, RFX5 and RFXAP genes (claim 1, part (iii)). Applicant is required to elect one gene therefrom for examination.
Applicant elected B2M as the gene
C. Structurally distinct polynucleotides encoding HLA-E or HLA-G (claim 2). Applicant is required to elect one of HLA-E or HLA-G. Claim 24 will be examined according to the selection.
Applicant elects the polynucleotide encoding HLA-E
D. A structurally distinct monoclonal antibody specific epitope specifically recognized by an antibody (claim 17) selected from the group of: ibritumomab, tiuxetan, muromonab-CD3, tositumomab, abciximab, basiliximab, brentuximab vedotin, cetuximab, infliximab, rituximab, alemtuzumab, bevacizumab, certolizumab pegol, daclizumab, eculizumab, efalizumab, gemtuzumab, natalizumab, omalizumab, palivizumab, polatuzumab vedotin, ranibizumab, tocilizumab, trastuzumab, vedolizumab, adalimumab, belimumab, canakinumab, denosumab, golimumab, ipilimumab, ofatumumab, panitumumab, and ustekinumab.  Applicant is required to choose one for examination.
Applicant elects the monoclonal antibody specific epitope specifically recognized by cetuximab. 
Claims 29-31 remain withdrawn from consideration as being directed to a nonelected invention.  Claim 29 has been newly amended to now depend from claim 1.  However, the subject matter of claims 29-31 remains different from the subject matter of claims 1-19 and 21-28 because at least different polynucleotide sequences (SEQ ID NO: 61) encoding different peptides than those set out in claims 1-19 and 21-28. 
Correct claim status identifiers are required in reply to this Office Action.
Claims 1-19 and 21-28 read on the elected species and are examined in this Office Action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2022 and 06/15/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-14, 17, 19, 27, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valamehr et al (US 2020/0069734) (cited on IDs filed 06/15/2022 as document no. 86) (Valamehr).
Valamehr discloses (abstract) genomically engineered iPSCs.   Valamehr discloses [0006] the genetic modification includes DNA insertions, DNA deletions. Valamehr discloses [0009] introducing into the ipSCs one or more constructs to allow targeted integration at selected sites (the claimed “induced pluripotent stem cells comprising one or more exogenous polynucleotides;” claim 1 preamble, (i), (ii), (iii)). 
Valamehr discloses [0204] targeting polynucleotides to selected genomic sites such as AAS1, CCR5, ROSA26 locus (the claimed “deletion or reduced expression of one or more of B2M:” claim 1, (iii)) or [0206] sites such as B2M, TAP1, TAP2, tapasin for continuous or temporal gene expression (claim 3).
Valamehr discloses (figure 1, part 1) the [0018] the polynucleotide can encode an IL15/IL15R fusion protein which can be linked by the 2A linker (the claimed autoprotease peptide;” claim 1 (ii)) (the claimed “wherein the autoprotease peptide comprises a porcine tesehovirus-1 2A peptide;” claim 19). 
Valamehr discloses [0012] the polynucleotide can encode a partial or full peptide (IL15) and a partial or full receptor of IL15R (the claimed “wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide;” claim 1 (ii)).
Valamehr discloses [0139] the CAR target antigen can be CD19 (the claimed “exogenous polynucleotide encoding a chimeric antigen receptor (CAR) targeting a CD19 antigen;” claim 1, part (i)), can introduce expression of HLA-E (the elected and claimed “further comprising a third exogenous polynucleotide encoding a human leukocyte antigen E;” claim 2).
Valamehr discloses the insertion site in the iPSC can be AAVI [0012] (the claimed “AAVS1 site;” claim 3) (the claimed “inserted at the loci of AAVSI site;” claim 4).   Valamehr discloses [0013] the B2M gene can be disrupted (the claimed “having a deletion or reduced expression of one or more of the B2M gene,” claim 1 part (iii); claim 5).  
Valamehr discloses PBMCs can be used for reprogramming [0083] (the claimed where the iPSC is reprogrammed from PBMCs;” claim 6). 
Valamehr discloses [0083] the iPSC can be derived from a T cell (the claimed “which is derived from a reprogrammed T cell;” claim 7).  
Valamehr discloses [0154], [0138] the sequence has a signal peptide (the claimed “wherein the CAR comprises a signal peptide;” claim 8 (i)).
Valamehr discloses [0133] the antigen targeted can be CD19 (the claimed “extracellular domain comprising a binding domain that specifically binds the CD19 antigen (claim 8 (ii)).
Valamehr discloses [0144] the CAR comprises a hinge domain and a transmembrane derived from CD28 (the claimed “hinge region;” claim 8 (iii)) (the claimed “wherein the hinge region comprises a CD28 hinge region;” claim 11) (the claimed “transmembrane domain;” claim 8 (iv)).
Valamehr discloses [0021] the intracellular signalling domain can be CD3                        
                            ζ
                        
                     (the claimed “wherein the intracellular signalling domain comprises a CD3                        
                            ζ
                             
                        
                    intracellular domain;” claim 13) (the claimed “intracellular signaling domain;” claim 8 (v)).  
Valamehr discloses [0144] the costimulatory domain can be derived from CD28 (the claimed “wherein the costimulatory domain comprises a CD28 signalling domain;” claim 14) (the claimed “costimulatory domain;” claim 8 (vi)).
Valamehr discloses [0139] the antigen recognition region can be a ScFv (the claimed “extracellular domain comprises an ScFv derived from an antibody that bind the CD19 region;” claim 10). 
Valamehr discloses [0021] the CAR can comprise a nonnative transmembrane which can be a CD28 transmembrane domain (claim 12).   
Valamehr discloses [0208] modified EGFR containing epitope recognized by cetuximab can be used to deplete genetically engineered cells when the cells are exposed to cetuximab (the claimed “wherein the inactivated cell surface receptor is selected from the group of monoclonal antibody specific epitopes specifically recognized by cetuximab;” claim 17). 
Valamehr discloses the [0007] NK and T cells can be obtained from iPSC cells (the claimed “wherein the derivative cell is an NK cell;” claims 27, 28). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of 2020/0352998 Albertson et al.   The teachings of Valamehr above are incorporated herein in their entirety.    
Valamehr differs from the claims in that the document fails to discloses the signal peptide comprises a GMCSFR signal peptide.  However, Albertson cures the deficiency.
 Albertson discloses [0220] the nucleic acid sequence encoding the recombinant receptor, e.g., chimeric antigen receptor (CAR) contains a signal sequence that encodes a signal peptide and that non-limiting exemplary examples of signal peptides include, for example, the GMCSFR alpha chain signal peptide set forth in SEQ ID NO: 26.  
It would have been obvious to one of ordinary skill to modify the signal sequence of Valamehr by using the GMSDF signal sequence of Albertson in view of the teachings of Albertson that the GMSCFR can be used for expression of chimeric antigen receptors.
One of ordinary skill would have had a reasonable expectation of success in expressing the CAR from the GMSCFR signal sequence in view of the teachings of Albertson that CARs can be expressed from GMCSFR signal sequence.
One of ordinary skill would have been motivated to use the GMCSFR signal sequence for expression in view of the teachings of Albertson that the GMSCFR signal sequence is useful for expressing CARs.

2.	Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27 and 28  above and further in view of Bourquin (USPN 10,633,451).  The teachings of Valamehr above are incorporated herein in their entirety.  
Valamehr differs from the claims in that the document fails to disclose a truncated EGFR variant.  However, Bourquin cures the deficiency.
Bourquin discloses (column 12, bottom paragraph) discloses an EGFR without the intracellular signalling domain (“del-EGFR” ) (the claimed “truncated epithelial growth factor (tEGFR) variant;” claim 18).  Bourquin discloses (column 12, bottom paragraph)  SEQ ID NO: 18 is the encoded amino acid sequence of the truncated receptor. 
Bourquin discloses a sequence (Bourquin SEQ ID NO: 18) having 98.8% sequence identity to the claimed SEQ ID NO: 71.  Bourquin discloses the sequence encodes a truncated EGFR receptor (the claimed “tEGFR variant;” claim 21). 
It would have been obvious to one of ordinary skill to modify the Valamehr inactivated cell surface receptor by substituting the Bourquin tEGFR variant as suggested by Bourquin in view of the teachings of Bourquin that the mutated human EGFR renders the molecule functionally inert (column 12, bottom paragraph). 
One of ordinary skill would have had a reasonable expectation of success in using the Bourquin tEGFR in the Valamehr CAR in view of the teachings of Bourquin that the use of bispecific antibodies can redirect large numbers of endogenous T cells can have high potency (column 2, lines 1-10). 
One of ordinary skill would have been motivated to use a truncated EGFR in view of the teachings of Bourquin that the use of bispecific antibodies can redirect large numbers of endogenous T cells can have high potency (column 2, lines 1-10). 

3.	Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of WO2014065961 (Dimitrov et al), CN 110272493 (201910484370.X), WO2016044811 (Armen et al), WO2013044225 (Powell) and WO2007060406 (Alastair).  The teachings of Valamehr above are incorporated herein in their entirety.  
Valamehr differs from the claims in that the document fails to disclose the claimed sequences having the SEQ ID NOs 1, 6, 7, 20, 22 and 24.  However, WO2014065961 (Dimitrov et al), CN 110272493 (201910484370.X), WO 2016044811 (Brown et al), WO2013044225 (Scholler et al) and WO2007060406 (Finney et al) cure the deficiency.
Regarding claim 15, part (i): WO2014065961 (‘961) (Dimitrov et al) discloses [0027] a GM-CSFR leader sequence (‘961 SEQ ID NO: 10) having 100% sequence similarity to the claimed SEQ ID NO: 1.  The ‘961 document discloses [0027] the leader sequence for use in expressing a CAR (the claimed “the signal peptide comprising the amino acid sequence of SEQ ID NO: 1;” claim 16 (i)).
It would have been obvious to one of ordinary skill to modify Valamehr CAR leader sequence by substituting the Dimitrov leader sequence in view of the teachings of Dimitrov that [0003] there exists an unmet need for additional treatments for cancer, particularly hematological malignancies and Valamehr that genome editing delivers improved and enhanced therapeutic effects. 
One of ordinary skill would have had a reasonable expectation of success in using the Dimitrov leader sequence in the Valamehr CAR in view of the teachings of Dimitrov [0027] that any suitable leader sequence can be used for expression of CAR.
One of ordinary skill would have been motived to use the Dimitrov leader sequence in view of the teachings of Dimitrov that [0003] there exists an unmet need for additional treatments for cancer, particularly hematological malignancies.

Regarding claim 15, part (ii): CN 110272493 discloses a sequence (CN SEQ ID NO: 5) having 100% sequence identity to the claimed SEQ ID NO: 7.  CN discloses the sequence encodes a single chain antibody which targets CD19 (the claimed “the extracellular domain comprising the amino acid sequence of SEQ ID NO: 7;” claim16 part (ii)).
It would have been obvious to one of ordinary skill to modify the Valamehr CAR CD19 target antigen sequence by substituting the CN SCFv sequence as suggested by CN in view of the teachings of CN (page 2, third full paragraph) that the engineered CD19-targeted immune response cells (comprising the CAR) effectively improve the killing efficiency of tumor cells and the safety and effectiveness of clinical treatment, thereby providing a safe, reliable and efficient new method for tumor treatment with application prospects.
One of ordinary skill would have had a reasonable expectation of success in using the CN CD19 target sequence in the Valamehr CAR in view of the teachings of CN (page 2, third full paragraph) that the engineered CD19-targeted immune response cells (comprising the CAR) effectively improve the killing efficiency of tumor cells
One of ordinary skill would have been motived to use the CN CD19 target sequence in view of the teachings of CN that the engineered CD19-targeted immune response cells (comprising the CAR) effectively improve the killing efficiency of tumor cells and the safety and effectiveness of clinical treatment.

Regarding claim 15, part (iii): WO 2016044811 (Armen) discloses a sequence (‘811 SEQ ID NO: 17) having 100% sequence identity to the claimed SEQ ID NO: 22.  Armen discloses the sequence is the CD28 hinge (the claimed “the hinge region comprising the amino acid sequence of SEQ ID NO: 22;” claim 16 (iii)).
It would have been obvious to one of ordinary skill to modify the Valamehr CD28 hinge region by substituting the Armen hinge region sequence in view of the teachings of Armen that a variety of hinge regions can be used [0015] and Valamehr that functional genomic editing delivery improved or enhanced therapeutic effects.
 One of ordinary skill would have had a reasonable expectation of success in using the Armen hinge sequence in the Valamehr CAR in view of the teachings of Armen [0015] that a variety of hinge sequences can be used. 
One of ordinary skill would have been motived to use the Armen hinge sequence in view of the teachings of Valamehr that functional genomic editing delivered improved or enhanced therapeutic effects.

Regarding claim 15, part (iv): WO2013044225 (Powell) discloses a sequence (WO2013 SEQ ID NO: 22) having 100% sequence identify to the claimed SEQ ID NO: 24.  Powell discloses the sequence is the CD8 transmembrane peptide (the claimed “the transmembrane  domain comprising the amino acid sequence of SEQ ID NO: 24;” claim 16 (iv)).
It would have been obvious to one of ordinary skill to modify the Valamehr transmembrane peptide by using the Powell transmembrane peptide in view of the teachings of Powell that (page 26, bottom paragraph) the transmembrane domain can be derived from any desired source of domains. 
One of ordinary skill would have had a reasonable expectation of success in using the Powell transmembrane sequence in the Valamehr CAR in view of the teachings of Powell that (page 26, bottom paragraph) the transmembrane domain can be derived from any desired source of domains. 
One of ordinary skill would have been motived to use the Powell transmembrane sequence in view of the teachings of Valamehr that functional genomic editing delivered improved or enhanced therapeutic effects. 

Regarding claim 15, part (v):  WO2007060406 (Alastair) discloses a sequence (WO2007 SEQ ID NO: 30) having 100% sequence identity to the claimed SEQ ID NO: 6.  Alastair discloses the sequence is the TCRzeta chain intracellular signaling region. (the claimed “the intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 6; and;” claim 16 part (v)).
It would have been obvious to one of ordinary skill to modify the Valamehr TCRzeta chain intracellular signaling sequence by substituting the Alastair TCRzeta chain signalling sequence as suggested by Alastair in view of the teachings of Alastair that a variety of signalling sequences can be used (Table 1, for example). 
One of ordinary skill would have had a reasonable expectation of success in using the Alastair TCRzeta chain signalling sequence in the Valamehr CAR in view of the teachings of Alastair that a variety of signalling sequences can be used (Table 1, for example).
One of ordinary skill would have been motived to use the Alastair TCRzeta chain signalling sequence in view of the teachings of Valamehr that functional genomic editing delivered improved or enhanced therapeutic effects.  

Regarding claim 15, part (vi): WO2007060406 (Alastair) discloses a sequence (WO2007 SEQ ID NO: 29) which has 100% sequence identity to the claimed SEQ ID NO: 24.  WO2007 discloses the sequence is the human CD28 intracellular signaling region (the claimed “the co-stimulatory domain comprising the amino acid sequence of SEQ ID NO: 20.;” claim 16, part (vi)). 
It would have been obvious to one of ordinary skill to modify the Valamehr CD28 intracellular signaling region sequence by substituting the Alastair CD28 intracellular signaling region sequence as suggested by Alastair in view of the teachings of Alastair that a CD28 is a preferred intracellular signalling region. 
One of ordinary skill would have had a reasonable expectation of success in using the Alastair CD28 intracellular signaling region in the Valamehr CAR in view of the teachings of Alastair that CD28 intracellular signaling region is a preferred intracellular signalling region (page 3, fourth paragraph). 
One of ordinary skill would have been motived to use the Alastair CD28 intracellular signaling region in view of the teachings of Valamehr that functional genomic editing delivered improved or enhanced therapeutic effects. 

4.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of Strom et al (US 2002/0114781) (Strom). The teachings of Valamehr above are incorporated herein in their entirety. 
Valamehr differs from the claims in that the document fails to disclose an iPSC comprising an IL-15 amino acid sequence having SEQ ID NO: 72. However, Strom cures the deficiency. 
Strom) discloses a sequence (‘781 SEQ ID NO: 4) having 100% sequence identify to the claimed Seq ID NO: 72.   The sequence encodes an IL-15.
It would have been obvious to one of ordinary skill to modify the Valamehr CAR by using the IL-15 sequence as suggested by Strom in view of the teachings of Strom that compositions promoting T cell death or inhibit T cell proliferation reduce the number of antigen reactive T cells (Abstract).  
One of ordinary skill would have had a reasonable expectation of success in using the IL-15 sequence in the Valamehr CAR in view of the teachings of Strom that the composition can be used to treat autoimmune diseases [0113].
One of ordinary skill would have been motivated to use the Strom IL-15 sequence in the Valamehr CAR in view of the teachings of Strom that the composition can be used to treat autoimmune diseases [0113].

	5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of 
USPN 10,189,880 (Heemskerk).  The teachings of Valamehr above are incorporated herein in their entirety.  
Valamehr differs from the claim in that the document fails to disclose the autoprotease sequence having SEQ ID NO: 73.  However, Heemskerk cures the deficiency.
Heemskerk discloses a sequence (‘880 SEQ ID NO: 105) having 100% sequence identify with the claimed SEQ ID NO: 73.  Heemskerk discloses (column 46, lines 16-38) the sequence is a cleavable 2A-like sequence linked to a truncated CD19 and the peptide sequence mediates cleavage in the inducible chimeric polypeptide.  
It would have been obvious to one of ordinary skill to modify the Valamehr autoprotease by substituting the Heemskerk autoprotease in view of the teachings of Heemskerk that the sequence will mediate cleavage in the inducible peptide.
One of ordinary skill would have had a reasonable expectation of success in using the cleavable sequence in the Valamehr polypeptide in view of the teachings of Heemskerk that the sequence does mediate cleavage.   
One of ordinary skill would have been motivated to use the Heemskerk sequence in view of the teachings of Heemskerk that the cleavage removes all conserved tyrosine residues that are potent sites for phosphorylation (column 46, lines 16-38).

6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of Albertson (US 20220169988) (priority date of Nov. 30, 2020) (Albertson).  The teachings of Valamehr above are incorporated herein in their entirety.  
Valamehr differs from the claims in that the document fails to disclose an HLA-E having SEQ ID NO: 66.  However, Albertson cures the deficiency.
Regarding claim 24, Applicant’s elected species is HLA-E. Albertson discloses a sequence (Albertson  SEQ ID NO: 142) having 94.1% sequence identify to the claimed SEQ ID NO: 24, a value falling within the claimed range of “at least 90%.”  Albertson discloses the sequence is an HLA-E sequence. 
It would have been obvious to one of ordinary skill to modify the Valamehr CAR HLA-E sequence by substituting the Albertson HLA-E sequence in view of the teachings of Valamehr that HLA-E sequences can be expressed in CARs and that genomic editing can provide improved or enhanced therapeutic effects (Abstract).
One of ordinary skill would have had a reasonable expectation of success in substituting the Albertson HLA-E sequence for the Valamehr sequence in view of the teachings of Valamehr obtaining successful expression.
One of ordinary skill would have been motivated to substitute the Albertson HLA-E sequence for the Valamehr HLA-E sequence in view of the teachings of Valamehr that there is a need to obtain multifunctional effector cells capable of delivering therapeutically relevant properties in vivo. 

7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of Anderson (WO2020237227), Kyrychenko (US 20220169988) (priority date of Nov. 30, 2020) and Goodman (US 2022/0323480) (Goodman) (priority date 12/4/2019).  The teachings of Valamehr above are incorporated herein in their entirety.
Valamehr differs from the claims in that the document fails to disclose iPSC having a first polynucleotide sequence having SEQ ID NO: 62, a second polynucleotide sequence having SEQ ID NO: 75 and a third polynucleotide sequence having SEQ ID NO: 67.  However, Anderson, Kyrychenko and Goodman cure the deficiency.
Regarding claim 25, per applicants’ sequence listing, claimed SEQ ID NO: 62 is directed to an anti-CD19 SCFv CAR. Claimed SEQ ID NO: 67 is directed to an HLA-G signal peptide-B2M-HLA-E sequence.  Claimed SEQ ID NO: 75 is directed to a tEGFR-P2A-IL15 sequence.

Claim 25, part (i) WO2020237227 (Anderson) discloses a sequence (Anderson SEQ ID NO:111) (Anti-CD19 scFV (FMC63)-CD28-zeta CAR construct DNA) having 98% sequence identity to the claimed SEQ ID NO: 62 (claim 25, part (i)).
It would have been obvious to one of ordinary skill to modify the Valamehr CAR by using the claimed SEQ ID NO: 62 as suggested by Anderson in view of the teachings of Anderson [0029] that the polynucleotide sequence can be codon optimized.
One of ordinary skill would have had a reasonable expectation of success in using the SEQ ID NO: 62 sequence in a CAR in view of the teachings of Anderson [0029] that the expression is codon optimized.
One of ordinary skill would have been motivated to use a codon optimized polynucleotide sequence in order to optimize expression in order to produce CARS and cells expressing the CARS for therapeutic purposes (Anderson [0004]).

Claim 25, part (iii): The claimed sequence (SEQ ID NO: 67) is a composite of the HLA-G signal peptide, the B2M and the HLA-E sequence (applicant’s specification). 
 Document 20220169988 (Kyrychenko) (priority date of Nov. 30, 2020) discloses a sequence (Kyrychenko SEQ ID NO: 131) having 80.8% sequence identify to the claimed SEQ ID NO: 67.   
Kyrychenko discloses [0105] a trimer HLA-E which is composed of a B2M signal peptide fused to an HLA-G presentation peptide fused to the B2M membrane protein fused to the HLA-E protein without a signal peptide.  Kyrychenko therefore teaches the components of the claimed sequence.
It would have been obvious to one of ordinary skill to modify the Valamehr CAR by using the claimed SEQ ID NO: 67 as suggested by Kyrychenko in view of the teachings of Kyrychenko that [0004] there is a need for adoptive cell therapy that does not rely on the use of cells obtained from patients or donors and does not induce allogeneic rejection.
One of ordinary skill would have had a reasonable expectation of success in modifying the Valamehr CAR by using claimed SEQ ID NO: 67 in view of the teachings of Kyrychenko that [0008] the composition can be used as a medicament in the treatment of cancer.
One of ordinary skill would have been motivated to use SEQ ID NO: 67 in view of the teachings of Valamehr that there is a need to obtain multifunctional effector cells capable of delivering therapeutically relevant properties in vivo. 

Claim 25, part (ii): Claimed SEQ ID NO: 75 is directed to a tEGFR-P2A-IL15 sequence. Document US 2022/0323480 (Goodman) (priority date 12/4/2019) discloses nucleic acids for efficient expression in immune cells in vivo (abstract).  Goodman discloses [0322] CARs which can comprise a binding domain specific for CD19.  Goodman discloses (Goodman SEQ ID NO: 311) a sequence having 98% sequence identity to claimed SEQ ID NO: 75. 
It would have been obvious to one of ordinary skill to modify the Valamehr CAR by using the claimed SEQ ID NO: 75 as suggested by Goodman in view of the teachings of Goodman that [0004] the polynucleotides provide efficient expression in immune cells in vivo (abstract).  
One of ordinary skill would have had a reasonable expectation of success in using the Goodman polynucleotide in the Valamehr CAR in view of the teachings of Goodman that the polynucleotides are particularly suitable for efficient protein expression in immune cells in vivo. 
One of ordinary skill would have been motivated to use the Goodman polynucleotide in view of the teachings of Goodman that the polynucleotides are particularly suitable for efficient protein expression in immune cells in vivo. 

8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr as applied to claims 1-8, 10-14, 17, 19, 27, 28 above and further in view of Anderson (WO2020237227), Kyrychenko (US 20220169988) (priority date of Nov. 30, 2020) and Goodman (US 2022/0323480) (Goodman) (priority date 12/4/2019).  The teachings of Valamehr above are incorporated herein in their entirety.
Valamehr differs from the claims in that the document fails to disclose iPSC having a first polynucleotide sequence having SEQ ID NO: 62, a second polynucleotide sequence having SEQ ID NO: 75 and a third polynucleotide sequence having SEQ ID NO: 67 .  However, Anderson, Kyrychenko and Goodman cure the deficiency.

From above, Valamehr discloses [0204] targeting polynucleotides to selected genomic sites such as AAVS1 (the claimed “the first exogenous polynucleotide is integrated at a locus of AAVS1 gene;” claim 26, (i)).
  Valamehr discloses [0013] an endogenous gene for disruption can be the CIITA gene (the claimed “the second exogenous polypeptide is integrated at a locus of CIITA gene;” claim 26 (ii)) (the claimed “wherein integration of the exogenous polynucleotides deletes or reduces expression of CIITA and B2M,” claim 26, (ii)).
Valamehr discloses [0206] the B2M locus can be disrupted for continuous or temporal gene expression (claim 26, part (iii)).
Valamehr discloses [0018] the insertion sites for disruption or reduced expression can be the B2M site, the CIITA site and the AAVS1 site [0204].
As discussed above, SEQ ID NO: 62 is a CAR ((Anti-CD19 scFV (FMC63)-CD28-zeta CAR) having 98% sequence identity to the claimed SEQ ID NO: 62 (claim 26, last part) (Anderson).
SEQ ID NO: 75 is directed to a tEGFR-P2A-IL15 sequence. Goodman discloses (Goodman SEQ ID NO: 311) a sequence having 98% sequence identity to claimed SEQ ID NO: 75. 
Kyrychenko discloses a sequence (Kyrychenko SEQ ID NO: 131) having 80.8% sequence identify to the claimed SEQ ID NO: 67.  SEQ ID NO: 67 is a composite of the HLA-G signal peptide, the B2M and the HLA-E sequence (applicant’s specification). 
 Kyrychenko discloses [0105] a trimer HLA-E which is composed of a B2M signal peptide fused to an HLA-G presentation peptide fused to the B2M membrane protein fused to the HLA-E protein without a signal peptide.  Kyrychenko therefore teaches the components of the claimed sequence.
It would have been obvious to one of ordinary skill to modify the Valamehr CAR by using each of the SEQ ID NOS: 62, 75 and 67 targeted to the respective AAVS1, CIITA and B2M sites in view of the teachings of Valamehr that those sites can be targeted to disrupt or reduce the expression of the endogenous locus. 
One of ordinary skill would have had a reasonable expectation of success in achieving successful targeting in view of the teachings of Valamehr that [0208] targeted integration in a safe harbor is used to insert any polynucleotide of interest.
One of ordinary skill would have had a reasonable expectation of success in targeting a polynucleotide to the respective AAVS1, CIITA and B2M sites in view of the teachings of Valamehr that [0208] targeted integration in a safe harbor is used to insert any polynucleotide of interest.
One of ordinary skill would have been motivated to target a polynucleotide of interest to a safe harbor site in order to achieve or knock out expression in view of the teachings of Valamehr that [0208] polynucleotides encoding safety switch proteins, targeting modality, receptors, signaling molecules, transcription factors, pharmaceutically active proteins and peptides, drug target candidates, and proteins promoting engraftment, trafficking, homing, viability, self-renewal, persistence, and/or survival of stem cells can be inserted.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632